Citation Nr: 0404201	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  00-23 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date prior to January 9, 1985, 
for the grant of service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from August 1947 to June 
1955 and from November 1955 to March 1969.  The veteran died 
in February 1982.  The appellant is his widow.  

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal from a July 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the RO determined that the veteran had not submitted a 
timely substantive appeal with respect to her claim of 
entitlement to an earlier effective date for service 
connection for the cause of the veteran's death.  In an 
October 2001 decision, the Board affirmed the RO 
determination.  In a July 2003 Order, the United States Court 
of Appeals for Veterans Claims (Court) reversed the Board's 
October 2001 decision and remanded the matter to the Board 
for adjudication on the merits of the appellant's claim.  
However, prior to further adjudication by the Board, the 
development described below must be accomplished.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  The 
Board notes, however, that the record does not show that the 
appellant has been properly notified of the evidence 
necessary for a determination of whether an effective date 
earlier than January 1985 is warranted for the grant of 
service connection for the cause of the veteran's death.

In a decision issued May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2)(ii), a regulation which had allowed 
the Board to provide the requisite VCAA notice without 
remanding such matters to the RO.  Disabled American Veterans 
et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (DAV).  Therefore, the earlier effective date 
issue on appeal must be remanded for further development.

The June 2000 VA Form 9, Appeal to Board of Veterans' 
Appeals, includes the appellant's request for a hearing at a 
local VA office before a Member of the Board (Travel Board 
hearing) in connection with the issue presently on appeal.  
However, this request has not been acknowledged because it 
was determined that the June 2000 VA Form 9 was not timely 
submitted.  Inasmuch as the July 2003 Order of the Court 
deemed the July 2000 VA Form 9 to have been timely filed, 
this claim must be remanded to the RO to afford the appellant 
the requested hearing.  Applicable law provides that a 
claimant who so requests shall be provided with a personal 
hearing unless the claimant withdraws the request.  
38 U.S.C.A. §§ 7105, 7107 (West 2002); 38 C.F.R. §§ 20.700, 
20.703, 20.704 (2003).

Accordingly, the case is REMANDED for the following:

1.  The RO should furnish the appellant 
with an appropriate letter to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the appellant has been 
advised of (a) the information and 
evidence not of record that is necessary 
to substantiate her claim, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the appellant is 
expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 
(2002).  

2.  The RO should take appropriate action 
and schedule a Travel Board hearing for 
the appellant.  She should be notified of 
the date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b)

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


